Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30th, 2021 has been entered.
 

Response to Amendment
The amendment filed April 30th, 2021 does not place the application in condition for allowance.
The rejections over Yokoyama et al. are maintained.
The rejections over Yokoyama et al. in view of Park et al. are withdrawn due to Applicant’s amendment.
New grounds for rejection follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 2, Applicant recites, “the follow general formula (1a): [Chemical Formula 2]”.  It is unclear if general formula 1a is Chemical Formula 2, or why a singular formula has two monikers.  Appropriate action is required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



s 1-7, 10, 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (WO 2014/129201 A1). Citations below are made to Yokoyama et al. (US 2015/0380657 A1) which corresponds to the national stage of this application, and is therefore a translation thereof.


In view of Claims 1-2, Yokoyama et al. discloses an organic electroluminescent device comprising an anode (Figure 17, #2), a hole transport layer (Figure 17, #4-5), a light emitting layer (Figure 17, #6) an electron transport layer (Figure 17, #7) and a cathode in this order (Figure 17, #9), wherein the hole transport layer comprises an arylamine compound of the following general formula (1) wherein n1 represents 1-2 (Paragraph 0038-0039 - A1), Ar1 to Ar5 represent substituted or unsubstituted aromatic hydrocarbon group, wherein the substituents on Ar2and Ar3 represent an aromatic hydrocarbon group and Ar6 to Ar8 represent a hydrogen atom (See Yokoyama et al. Chemical Formula 2, below & Paragraph 0037-0039).  It’s noted that Ar5 can be represented by R10 a substituted or unsubstituted aromatic hydrocarbon group and a substituted or unsubstituted heterocyclic group or a substituted or unsubstituted condensed polycyclic aromatic group (Paragraph 0037-0039).
In regards to the where Ar5 is bonded to the benzene ring and where A1 is bonded to the same benzene ring, the examiner directs Applicant’s attention to MPEP 2143 I, E, “"Obvious To Try" – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success”.
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; 

(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the instant case, the following rationale is applicable.
(1) Yokoyama et al. discloses that in order to achieve the above-mentioned objects, the present inventors have focused on the fact that the arylamine-based material is excellent in hole injection and transport ability and stability and durability of the thin film, and be selecting an arylamine compound and making various organic EL devices that combine a first hole transport material and a second hole transport material so that holes can be efficiently injected and transported into the light emitting layer (Paragraph 0032); 
(2) There are a finite number of bonding site locations for both R10 and A1 on the benzene ring; 
(3) It would have been obvious to one of ordinary skill in the art to arrive at the bonding locations of R10 and A1as required by Chemical Formula 1 in claim 1, as there are a finite number of bonding locations and it would have been obvious to select these binding locations for the advantage of having a arylamine-based material is excellent in hole injection and transport ability.
Yokoyama et al. Chemical Formula 2

    PNG
    media_image1.png
    757
    1105
    media_image1.png
    Greyscale


In view of Claims 3 & 14, Yokoyama et al. is relied upon for the reasons given above in addressing Claims 1-2.  Yokoyama teaches that an electron transport layer (Paragraph 0043 & 0049) contains a compound of the following general formula (2) having a pyrimidine ring structure, wherein Ar9 represents a substituted aromatic hydrocarbon, Ar10 is a unsubstituted aromatic hydrocarbon, Ar11 is hydrogen, R1-R4 are hydrogen and Ar12 is an unsubstituted aromatic heterocyclic group ( See Annotated Yokoyama et al. Chemical Formula 126, below_
Annotated Yokoyama et al. Chemical Formula 126

    PNG
    media_image2.png
    725
    524
    media_image2.png
    Greyscale

	In view of Claims 4 & 15-16, Yokoyama et al. is relied upon for the reasons given above in addressing Claims 1-3.  Yokoyama et al. teaches the hole transport layer has a two-layer structure of a 
	

	In view of Claim 5, Yokoyama et al. is relied upon for the reasons given above in addressing Claim 4.  Yokoyama et al. teaches that the first hole transport layer includes a triphenylamine derivative different from the arylamine compound included in the second hole transport layer, and the triphenylamine derivative is a compound having a molecular structure containing two triphenylamine skeletons bonded to each other via a divalent hydrocarbon group and having 2 triphenylamine skeletons as a whole molecule (Paragraph 0037-0038 – Chemical Formula 1).

	In view of Claims 10 and 19-20, Yokoyama et al. is relied upon for the reasons given above in addressing claims 1-3.  Yokoyama et al. teaches that the light emitting layer includes and anthracene derivative (Paragraph 0162).


Claims 8-9, 11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (WO 2014/129201 A1) as applied to claims 1-3 above, in further view of Kim et al. (US 2015/0034923 A1).  Citations below are made to Yokoyama et al. (US 2015/0380657 A1) which corresponds to the national stage of this application, and is therefore a translation thereof.

	In view of Claims 8-9, 11 and 17-18, Yokoyama et al. is relied upon for the reasons given above in addressing claims 1-3 & 10.  Yokoyama et al. teaches that the light emitting layer comprises anthracene and comprises host and dopant material and that the dopant is a pyrene derivative 
	Kim et al. teaches a light emitting layer that utilizes a blue light emitting dopant that is a pyrene derivative and a host material that is a anthracene derivative (Paragraph 0084-0085).  Kim et al. teaches that various embodiments of the invention provide an OLED capable of improving lifespan, light emitting efficiency and driving voltage characteristics (Paragraph 0009).  Accordingly, it would have been obvious to have a light emitting layer include a blue light emitting dopant that is a pyrene derivative and a anthracene host as disclosed by Kim et al. in Yokoyama et al. OLED for the advantage of having a device capable of improving lifespan, light emitting efficiency and driving voltage characteristics.


Claims 1-7, 10, 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (WO 2014/129201 A1) in view of Leung et al. (US 2005/0236976 A1). Citations below are made to Yokoyama et al. (US 2015/0380657 A1) which corresponds to the national stage of this application, and is therefore a translation thereof.



In view of Claims 1-2, Yokoyama et al. discloses an organic electroluminescent device comprising an anode (Figure 17, #2), a hole transport layer (Figure 17, #4-5), a light emitting layer (Figure 17, #6) an electron transport layer (Figure 17, #7) and a cathode in this order (Figure 17, #9).  Yokoyama et al. discloses that the hole transport layer comprises an arylamine compound of the general formula below but the invention is not restricted to this compound (See Yokoyama et al. Chemical Formula 1, below & Paragraph 0142).
Yokoyama et al. Chemical Formula 1

    PNG
    media_image3.png
    391
    793
    media_image3.png
    Greyscale

Yokoyama et al. does not disclose that the hole transporter layer comprises an arylamine compound of Chemical Formula 1a.
	Leung et al. discloses an organic electroluminescent material that is preferably used for the material of a hole-transporting layer (Paragraph 0012), that is represented by general formula 1a, where n1=0, Ar1-Ar5 and Ar8 represent unsubstituted aromatic hydrocarbon groups and A6-A7 are hydrogen (Paragraph 0010-0013 – General Formula 1).  Leung et al. teaches that it is desirable to provide an improved material and device to mitigate and or obviate known problems in the art that has a high-responding speed (Paragraph 0004-0008).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the hole transporter material that represents an arylamine compound of general formula 1 as disclosed by Leung et al. in Yokoyama et al. OLED for the advantages of mitigating/obviating known problems in the art and having a material with a high-responding speed.



9 represents a substituted aromatic hydrocarbon, Ar10 is a unsubstituted aromatic hydrocarbon, Ar11 is hydrogen, R1-R4 are hydrogen and Ar12 is an unsubstituted aromatic heterocyclic group ( See Annotated Yokoyama et al. Chemical Formula 126, below_
Annotated Yokoyama et al. Chemical Formula 126

    PNG
    media_image2.png
    725
    524
    media_image2.png
    Greyscale

	In view of Claims 4 & 15-16, Yokoyama et al. and Leung et al. are relied upon for the reasons given above in addressing Claims 1-3.  Yokoyama et al. teaches the hole transport layer has a two-layer structure of a first hole transport layer and a second hole transport layer (Figure 17, #4-#5), wherein the 
	
	In view of Claim 5, Yokoyama et al. and Leung et al. are relied upon for the reasons given above in addressing Claim 4.  Yokoyama et al. teaches that the first hole transport layer includes a triphenylamine derivative different from the arylamine compound included in the second hole transport layer, and the triphenylamine derivative is a compound having a molecular structure containing two triphenylamine skeletons bonded to each other via a single bond or a divalent hydrocarbon group and having 2 to 6 triphenylamine skeletons as a whole molecule (Paragraph 0037-0038 – Chemical Formula 2).

	In view of Claims 6-7, Yokoyama et al. and Leung et al. are relied upon for the reasons given above in addressing Claim 5.  Yokoyama et al. teaches that the triphenylamine derivative contained in the first hole transport layer is a derivative of general formula (3) and requires the limitations as required by claims 6-7 e.g., it’s the same chemical formula (Paragraph 0037-0038 – Chemical Formula 2).

	In view of Claims 10 and 19-20, Yokoyama et al. and Leung et al. relied upon for the reasons given above in addressing claims 1-3.  Yokoyama et al. teaches that the light emitting layer includes and anthracene derivative (Paragraph 0162).


Claims 8-9, 11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. (WO 2014/129201 A1) in view of Leung et al. (US 2005/0236976 A1) as applied to claims 1-3 above, in further view of Kim et al. (US 2015/0034923 A1).  Citations below are made to Yokoyama et al. .

	In view of Claims 8-9, 11 and 17-18, Yokoyama et al. and Leung et al. are relied upon for the reasons given above in addressing claims 1-3 & 10.  Yokoyama et al. teaches that the light emitting layer comprises anthracene and comprises host and dopant material and that the dopant is a pyrene derivative (Paragraph 0162) and the device is configured to emit blue light (Paragraph 0163) but does not explicitly teach that the blue light emitting dopant is a pyrene derivative or that the host material is anthracene.
	Kim et al. teaches a light emitting layer that utilizes a blue light emitting dopant that is a pyrene derivative and a host material that is a anthracene derivative (Paragraph 0084-0085).  Kim et al. teaches that various embodiments of the invention provide an OLED capable of improving lifespan, light emitting efficiency and driving voltage characteristics (Paragraph 0009).  Accordingly, it would have been obvious to have a light emitting layer include a blue light emitting dopant that is a pyrene derivative and a anthracene host as disclosed by Kim et al. in Yokoyama et al. OLED for the advantage of having a device capable of improving lifespan, light emitting efficiency and driving voltage characteristics.


Response to Arguments
Applicant argues that Yokoyama et al. does not disclose an arylamine compound of general formula 1a.  The Examiner respectfully points out to Applicant that Yokoyama et al. discloses an organic electroluminescent device comprising an anode (Figure 17, #2), a hole transport layer (Figure 17, #4-5), a light emitting layer (Figure 17, #6) an electron transport layer (Figure 17, #7) and a cathode in this order (Figure 17, #9), wherein the hole transport layer comprises an arylamine compound of the following general formula (1) wherein n1 represents 1-2 (Paragraph 0038-0039 - A1), Ar1 to Ar5 represent substituted or unsubstituted aromatic hydrocarbon group, wherein the substituents on Ar2and Ar3 represent an aromatic hydrocarbon group and Ar6 to Ar8 represent a hydrogen atom (See Yokoyama et al. Chemical Formula 2, below & Paragraph 0037-0039).  It’s noted that Ar5 can be represented by R10 a substituted or unsubstituted aromatic hydrocarbon group and a substituted or unsubstituted heterocyclic group or a substituted or unsubstituted condensed polycyclic aromatic group (Paragraph 0037-0039).
In regards to the where Ar5 is bonded to the benzene ring and where A1 is bonded to the same benzene ring, the examiner directs Applicant’s attention to MPEP 2143 I, E, “"Obvious To Try" – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success”.
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; 
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; 
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the instant case, the following rationale is applicable.
(1) Yokoyama et al. discloses that in order to achieve the above-mentioned objects, the present inventors have focused on the fact that the arylamine-based material is excellent in hole injection and transport ability and stability and durability of the thin film, and be selecting an arylamine compound and making various organic EL devices that combine a first hole transport material and a second hole transport material so that holes can be efficiently injected and transported into the light emitting layer (Paragraph 0032); 
(2) There are a finite number of bonding site locations for both R10 and A1 on the benzene ring; 
(3) It would have been obvious to one of ordinary skill in the art to arrive at the bonding locations of R10 and A1as required by Chemical Formula 1 in claim 1, as there are a finite number of bonding locations and it would have been obvious to select these binding locations for the advantage of having a arylamine-based material is excellent in hole injection and transport ability.  Accordingly, for the reasons stated above, this argument is unpersuasive.
Yokoyama et al. Chemical Formula 2

    PNG
    media_image1.png
    757
    1105
    media_image1.png
    Greyscale








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.